Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 1, 2021

                                      No. 04-21-00059-CV

                             D’SPAIN CONSTRUCTION L.L.C.,
                                       Appellant

                                                v.

                                    George Samuel LUDOLF,
                                           Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 20-274
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        On March 24, 2021, appellant filed an agreed motion to abate this appeal. The motion
alleges the parties are considering settling the underlying case. After consideration, we DENY
appellant’s request to abate. However, in order to facilitate the settlement and disposition of this
appeal, we GRANT appellant an extension of time to file its brief. We ORDER the parties to
file by April 30, 2021, a motion that disposes of this appeal in accordance with Texas Rule of
Appellate Procedure 42.1. If such motion is not filed, appellant’s brief will be due by April 30,
2021.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court